Citation Nr: 1516697	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  09-20 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for radiculopathy of the left lower extremity as secondary to service-connected chronic lumbar strain with left sacroiliitis and residuals of thoracic strain.
 
2. Entitlement to service connection for radiculopathy of the right lower extremity as secondary to service-connected chronic lumbar strain with left sacroiliitis and residuals of thoracic strain.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1999 to June 1999, January 2002 to June 2002 and April 2003 to October 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of February and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before the undersigned Veterans Law Judge of the Board at October 2010 and September 2012 hearings; transcripts of these hearings are of record.

This case was previously before the Board on multiple occasions, most recently in April 2014.  In that decision, the Board remanded the claims for a new VA examination pursuant to an order of the United States Court of Appeals for Veterans Claims (Court), which granted an October 2013 joint motion for partial remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board must again remand the appellant's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that he is afforded every possible consideration.

In the April 2014 remand, the Board directed the AOJ to provide the Veteran a VA neurological examination to obtain a medical opinion regarding the etiology of any current radiculopathy of the lower extremities.  The Veteran was provided this examination in August 2014.  In the examination report, the examiner stated that she could not provide a diagnosis without first reviewing an electromyogram (EMG).  Specifically, she stated that an "EMG of bilateral lower extremities is strongly recommended or at least providing a copy of [a] past EMG for review."  The Veteran did exhibit symptoms, including sensory complaints involving the sciatic nerve, but the examiner said that this was "speculative at best, pending EMG results."  Unfortunately, an EMG was never performed and the claims were denied once again.  

Without a new EMG, the August 2014 examination and etiological opinion are inadequate.  The claims therefore must be remanded so this can be performed and the August 2014 examiner can render an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to provide the Veteran an EMG for his bilateral lower extremities.  The results should then be added to his electronic claims file.  

2. Then, send the claims file back to the August 2014 VA examiner for an addendum opinion.  

The examiner is again advised that the medical evidence of record has been conflicting as to whether or not there is current radiculopathy of the lower extremities.  She is asked to review the medical evidence of record, including the newly ordered EMG, and confirm or deny if the Veteran has such a diagnosis.  

If radiculopathy or any other neurological condition of the bilateral lower extremities is found, the examiner is asked to opine whether it is at least as likely as not that the condition was caused or permanently aggravated by the service-connected back disability.

The claims file, including a complete copy of this remand (and any additional evidence obtained on remand), must be made available to and reviewed by the examiner for the pertinent medical and other history. 

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he now has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions expressed, if necessary citing to specific evidence in the file.

If, for whatever reason, the August 2014 examiner cannot provide this addendum opinion, then have someone else equally qualified do so.  This may result in having the Veteran undergo a complete VA neurological examination, but this is left to the designee's discretion as to whether this is needed.

3. Next, review the completed development to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

4. Finally, readjudicate the claims on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




